Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 1 of 31 Page ID
                                 #:3343
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 2 of 31 Page ID
                                 #:3344
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 3 of 31 Page ID
                                 #:3345
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 4 of 31 Page ID
                                 #:3346
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 5 of 31 Page ID
                                 #:3347
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 6 of 31 Page ID
                                 #:3348
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 7 of 31 Page ID
                                 #:3349
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 8 of 31 Page ID
                                 #:3350
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 9 of 31 Page ID
                                 #:3351
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 10 of 31 Page ID
                                  #:3352
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 11 of 31 Page ID
                                  #:3353
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 12 of 31 Page ID
                                  #:3354
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 13 of 31 Page ID
                                  #:3355
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 14 of 31 Page ID
                                  #:3356
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 15 of 31 Page ID
                                  #:3357
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 16 of 31 Page ID
                                  #:3358
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 17 of 31 Page ID
                                  #:3359
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 18 of 31 Page ID
                                  #:3360
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 19 of 31 Page ID
                                  #:3361
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 20 of 31 Page ID
                                  #:3362
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 21 of 31 Page ID
                                  #:3363
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 22 of 31 Page ID
                                  #:3364
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 23 of 31 Page ID
                                  #:3365
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 24 of 31 Page ID
                                  #:3366
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 25 of 31 Page ID
                                  #:3367
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 26 of 31 Page ID
                                  #:3368
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 27 of 31 Page ID
                                  #:3369
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 28 of 31 Page ID
                                  #:3370
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 29 of 31 Page ID
                                  #:3371
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 30 of 31 Page ID
                                  #:3372
Case 2:15-cv-04701-MWF-AGR Document 133-1 Filed 09/29/18 Page 31 of 31 Page ID
                                  #:3373
